DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15-17 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kanda et al. (US 20100245556).
Re claim 1: Kanda teaches a detection device (fig. 1, 2, 3, 5 and 8) comprising: a sensor base (50); a plurality of photoelectric conversion elements (44/40) that are provided in a detection area (A) of the sensor base (50) and are configured to receive light incident thereon and output signals corresponding to the received light (paragraph 34 and 35); a plurality of switching elements (42) provided in the respective photoelectric conversion elements (44/40) (see fig. 1 and 2); a plurality of gate lines (Gsel 1 to Gsel m) that are coupled to the switching elements (42) and extend in a first direction (see fig. 1, 2 and 8, in the length direction of the finger and perpendicular to driver 100); a first light source (70c/70a) configured to emit first light having a first maximum emission wavelength (see fig. 8, paragraphs 14, 39 and 59); and a second light source (70d/70b) configured to emit second light having a second maximum emission wavelength (see fig. 8, paragraphs 14, 39 and 59).
Re claim 15: Kanda teaches the detection device, wherein the first light source (70c) and the second light source (70d) are provided in a peripheral area between an outer circumference of the detection area (A) and ends of the sensor base (50), and the detection area (A) is disposed between the first light source (70c) and the second light source (70d) (see fig. 8).
Re claim 16: Kanda teaches the detection device, wherein the first light is visible light, and the second light is infrared light (paragraphs 39 and 59).
Re claim 17: Kanda teaches the detection device, further comprising a light source base (50) provided with at least either the first light source (70c) or the second light source (70d) (see fig. 8, the base 50 is for the sensor and the two light sources).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (US 20100245556) in view of Kobayashi et al. (US 20190125221).
Re claim 2: Kanda teaches the detection device, wherein the detection area has a first detection area (A1) and a second detection area (A2) adjacent to each other in the first direction (see fig. 1 and 8, in the length direction of the finger and perpendicular to driver 100), the first light source (70c) and the second light source (70d) are arranged in the first direction (on opposite sides of the detection area A in the first direction, perpendicular to 100 and along length of finger) along an outer circumference of the detection area (A) (see fig. 8), the first light source is provided in a position corresponding to the first detection area (A1) and the second light source (70d) is provided in a position corresponding to the second detection area (A2) (see fig. 8), but does not specifically teach the first light source is configured to emit the first light in a direction parallel to a second direction intersecting the first direction and the second light source is configured to emit the second light in the direction parallel to the second direction. Kobayashi teaches a detection area (surface of 120) has a first detection area (surface region 120 detection area for 113c’/111c’/112c’ and 113c/111c/112c) and a second detection area (surface region 120 detection area for 113b’/111b’/112b’ and 113b/111b/112b) adjacent to each other in a first direction (the length direction of the finger, y direction) (see fig. 2), a first light source (113c’/111c’/112c’) and a second light source (113b’/111b’/112b’) are arranged in the first direction (the length direction of the finger, y direction) along an outer circumference of the detection area (surface of 120, see fig. 2), the first light source (113c’/111c’/112c’) is provided in a position corresponding to the first detection area (surface region 120 detection area for 113c’ and 113c) and is configured to emit the first light in a direction parallel to a second direction (direction perpendicular to the length of the finger, x direction, see fig. 2) intersecting the first direction (direction along the length of the finger, y direction, see fig. 2), and the second light source (113b’/111b’/112b’) is provided in a position corresponding to the second detection area (surface region 120 detection area for 113b’ and 113b) and is configured to emit a second light in the direction parallel to the second direction (direction perpendicular to the length of the finger, x direction, see fig. 2, paragraph 87). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the first and second light source around the detection area of Kanda in a desired manner similar to Kobayashi in order to illuminate the target at different areas with different types of illumination providing for more efficient illumination to the target and higher quality measurements of the target (MPEP, 2144.04, VI, C).
Re claim 3: Kanda as modified by Kobayashi teaches the detection device, comprising a plurality of the first light sources (Kobayashi, 113c’/111c’/112c’ and 113c/111c/112c) and a plurality of the second light sources (Kobayashi, 113b’/111b’/112b’ and 113b/111b/112b), wherein the first light sources (Kobayashi, 113c’/111c’/112c’ and 113c/111c/112c) face one another in the second direction (Kobayashi, direction perpendicular to the length of the finger, x direction, see fig. 2) with the first detection area (Kobayashi, surface region 120 detection area for 113c’/111c’/112c’ and 113c/111c/112c) interposed therebetween (Kobayashi, see fig. 2), and the second light sources (Kobayashi, 113b’/111b’/112b’ and 113b/111b/112b) face one another in the second direction (Kobayashi, direction perpendicular to the length of the finger, x direction, see fig. 2) with the second detection area (Kobayashi, surface region 120 detection area for 113b’/111b’/112b’ and 113b/111b/112b) interposed therebetween (Kobayashi, see fig. 2).
Re claim 4: Kanda teaches the detection device, wherein the detection area has a first detection area (A1) and a second detection area (A2) adjacent to each other in the first direction (see fig. 1 and 8, perpendicular to driver 100), the first light source (70c) and the second light source (70d) are arranged in a second direction (the first light source 70c lengthwise is arranged along the second direction perpendicular to the first direction which is perpendicular to the driver 100, the second light source 70d lengthwise is arranged along the second direction on the opposite side of area A perpendicular to the first direction which is perpendicular to the driver 100) along an outer circumference of the detection area (A) (see fig. 8), the first light source is provided in a position corresponding to the first detection area (A1) and the second light source (70d) is provided in a position corresponding to the second detection area (A2) (see fig. 8), but does not specifically teach the detection area has a first detection area and a second detection area adjacent to each other in a second direction intersecting the first direction, the first light source is configured to emit the first light in a direction parallel to a second direction intersecting the first direction and the second light source is configured to emit the second light in the direction parallel to the second direction. Kobayashi teaches a detection area (surface of 120) has a first detection area (surface region 120 detection area for 113c’/111c’/112c’ and 113c/111c/112c) and a second detection area (surface region 120 detection area for 113b’/111b’/112b’ and 113b/111b/112b) adjacent to each other in a second direction (the length direction of the finger, y direction) (see fig. 2) intersecting a first direction (x-direction), a first light source (113c’/111c’/112c’) and a second light source (113b’/111b’/112b’) are arranged in the second direction (the length direction of the finger, y direction) along an outer circumference of the detection area (surface of 120, see fig. 2), the first light source (113c’/111c’/112c’) is provided in a position corresponding to the first detection area (surface region 120 detection area for 113c’ and 113c) and is configured to emit the first light in a direction parallel to the first direction (direction perpendicular to the length of the finger, x direction, see fig. 2) intersecting the first direction (direction along the length of the finger, y direction, see fig. 2), and the second light source (113b’/111b’/112b’) is provided in a position corresponding to the second detection area (surface region 120 detection area for 113b’ and 113b) and is configured to emit a second light in the direction parallel to the first direction (direction perpendicular to the length of the finger, x direction, see fig. 2, paragraph 87). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the first and second light source around the detection area of Kanda with the first and second light sources of Kobayashi this provides the first and second adjacent detection areas of Kobayashi to be perpendicular to the first direction defined in Kanda, by rearranging light sources of Kanda similar to Kobayashi this allows for illumination of the target at different areas with different types of illumination providing for more efficient illumination to the target and higher quality measurements of the target (MPEP, 2144.04, VI, C).
Re claim 5: Kanda as modified by Kobayashi teaches the detection device, comprising a plurality of the first light sources (Kobayashi, 113c’/111c’/112c’ and 113c/111c/112c) and a plurality of the second light sources (Kobayashi, 113b’/111b’/112b’ and 113b/111b/112b), wherein the first light sources (Kobayashi, 113c’/111c’/112c’ and 113c/111c/112c) face one another in the first direction (Kobayashi, x-direction) with the first detection area (Kobayashi, surface region 120 detection area for 113c’/111c’/112c’ and 113c/111c/112c) interposed therebetween (Kobayashi, see fig. 2), and the second light sources (Kobayashi, 113b’/111b’/112b’ and 113b/111b/112b) face one another in the first direction (Kobayashi, x-direction) with the second detection area (Kobayashi, surface region 120 detection area for 113b’/111b’/112b’ and 113b/111b/112b) interposed therebetween (Kobayashi, see fig. 2).
Re claims 7 and 8: Kanda as modified by Kobayashi teaches the detection device, further comprising: a first filter (Kanda, 60a) that is disposed so as to overlap the first detection area (Kanda, A1) and has a first transmission band including at least the first maximum emission wavelength (Kanda, paragraph 59 and 38); and a second filter (Kanda, 60b) that is disposed so as to overlap the second detection area (Kanda, A2) and has a second transmission band including at least the second maximum emission wavelength (Kanda, paragraphs 59 and 38).

8.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (US 20100245556) in view of Hendricks et al. (US 20080157921).
Re claim 9: Kanda teaches the detection device, wherein the sensor base (50) has a first surface (top surface where area A is located for detecting light) provided with the photoelectric conversion elements (44) and a second surface (bottom surface of the 50 facing away from elements 60a/60b) on an opposite side of the first surface (top surface where area A is located for detecting light) (see fig. 5), the first light source (70a) is provided so as to emit light toward the first surface (top surface where area A is located for detecting light) in a direction orthogonal to the first surface (top surface where area A is located for detecting light), and the second light source (70b) is provided so as to face the second surface (bottom surface of the 50 facing away from elements 60a/60b) in a direction orthogonal to the second surface (bottom surface of the 50 facing away from elements 60a/60b) (see fig. 5), but does not specifically teach the first light source is provided so as to face the first surface in a direction orthogonal to the first surface. Hendricks teaches a first light source (LDN) is provided so as to face a first surface in a direction orthogonal to the first surface (see fig. 4, LDN faces the top surface of the sensor substrate sns2), and a second light source (LDF) is opposite the first light source (LDN) (see fig. 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first light source of Kanda facing the first surface similar to Hendricks in order to capture both reflected and transmitted light through the target to be measured providing alternative ways to gather information about the target for a more versatile design. 

9.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (US 20100245556) as modified by Hendricks et al. (US 20080157921) as applied to claim 9 above, and further in view of Nho et al. (US 20150331508).
Re claim 10: Kanda as modified by Hendricks teaches the detection device, further comprising: a first filter (Kanda, 60a) that is disposed between the photoelectric conversion elements (Kanda, 44) and the first light source (Kanda, 70a, Hendricks, LDN) in a direction orthogonal to the first surface (Kanda, top surface where area A is located for detecting light) and has a first transmission band including at least the first maximum emission wavelength (Kanda, paragraph 38); and a second filter (Kanda, 60b) that is disposed between the photoelectric conversion elements (Kanda, 44) and the second light source (Kanda, 70b) in a direction orthogonal to the second surface (Kanda, bottom surface of the 50 facing away from elements 60a/60b) and has a second transmission band including at least the second maximum emission wavelength (Kanda, paragraph 38), but does not specifically teach the second filter disposed between the second surface and the second light source. Nho teaches placing a filter (925) on a light source (950) (see fig. 9). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to place the second filter on the second light source between the second surface and the second light source of Kanda as modified by Hendricks in order to ensure the second light source passes light of a desired wavelength to the target providing for more efficient emission of light at a desired wavelength to be used in determining features of the target. 

10.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (US 20100245556) in view of Bhat et al. (US 20170337412).
Re claim 11: Kanda teaches the detection device, wherein the first light source (70c) and the second light source (70d) are provided on the sensor base (50) and are each disposed adjacent to photoelectric conversion elements (44 in A) of the photoelectric conversion elements (44) in an area surrounded by signal lines coupled to the respective switching elements and the gate lines (see fig. 8, 1 and 2), but does not specifically teach comprising a plurality of the first light sources and a plurality of the second light sources and are each disposed adjacent to a corresponding photoelectric conversion element of the photoelectric conversion elements. Bhat teaches a plurality of first light sources (R) and a plurality of second light sources (G) (see fig. 1 and 2) and are each disposed adjacent to a corresponding photoelectric conversion element (D) of the photoelectric conversion elements (D) (see fig. 1 and 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have each of a plurality of first and second light sources adjacent to a corresponding photoelectric conversion element similar to Bhat with the light sources of Kanda in order to have a one to one correspondence to the light sources and the photoelectric conversion elements providing for increased resolution of the light detected by the target providing for higher quality image formation of the target.

11.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (US 20100245556) in view of Kobayashi et al. (US 20190125221) and Matsumura et al. (US 20080075330).
Re claim 12: Kanda teaches the detection device, wherein the sensor base (50) has a first surface (top surface where area A is located for detecting light) provided with the photoelectric conversion elements (44) and a second surface (bottom surface of the 50 facing away from elements 60a/60b) on an opposite side of the first surface (top surface where area A is located for detecting light) (see fig. 3, 5 and 8), but does not specifically teach the sensor base has a first curved surface provided with the photoelectric conversion elements and a second curved surface on an opposite side of the first curved surface, the detection device comprises a plurality of the first light sources and a plurality of the second light sources, and the first light sources face the first curved surface, are provided along the first curved surface, and are configured to emit the first light in directions different from one another. Kobayashi teaches a detection device (fig. 2) comprises a plurality of first light sources (113c’ and 113c) and a plurality of second light sources (113b’ and 113b) and the first light sources (113c’ and 113s) are configured to emit a first light in direction different from one another (113c’ emits a first light in a different direction than 113c emits a first light, see fig. 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a plurality of first and second light sources, as well as have the first light source emit in different directions similar to Kobayashi with the first and second light source of Kanda in order to illuminate the target at different areas with different types of illumination providing for more efficient illumination to the target and higher quality measurements of the target (MPEP, 2144.04, VI, C). Kanda as modified by Kobayashi does not specifically teach the sensor base has a first curved surface provided with the photoelectric conversion elements and a second curved surface on an opposite side of the first curved surface and the first light sources face the first curved surface and are provided along the first curved surface. Matsumura teaches a sensor base (50b/40b) has a first curved surface (surface facing light sources 30b) provided with photoelectric conversion elements (50b) and a second curved surface (surface facing the finger) on an opposite side of the first curved surface (surface facing light sources 30b) and the first light sources (30b) face the first curved surface (surface facing light sources 30b) and are provided along the first curved surface (surface facing light sources 30b), and are configured to emit the first light in directions different from each other (see fig. 9). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a curved sensor base with the sensor base and the plurality of first light sources of Kanda as modified by Kobayashi in order to fit the detection device around the target providing for illumination and detection at different points on the surface of the target allowing for alternative ways to gather information about the target for a more versatile design. 

12.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (US 20100245556) as modified by Kobayashi et al. (US 20190125221) and Matsumura et al. (US 20080075330) as applied to claim 12 above, and further in view of Hendricks et al. (US 20080157921).
Re claim 13: Kanda as modified by Kobayashi and Matsumura teaches the detection device comprises the plurality of the first light sources and the plurality of the second light sources (Kanda, 70a and 70b, Kobayashi, 113c’/113c and 113b’/113b), and the first light sources (Kanda, 70a, Kobayashi, 113c’/113c) face the first curved surface (Matsumura, see fig. 9, curved sensor 50/40, 30b light sources), are provided along the first curved surface (Matsumura, Matsumura, see fig. 9, curved sensor 50/40, 30b light sources), and are configured to emit the first light in directions different from one another (Matsumura, see fig. 9, curved sensor 50/40, 30b light sources, Kobayashi see fig. 2), but does not specifically teach wherein the second light sources are provided so as to face the second curved surface and are configured to emit the second light in directions different from one another. Hendricks teaches a first light source (LDN) is provided so as to face a first surface in a direction orthogonal to the first surface (see fig. 4, LDN faces the top surface of the sensor substrate sns2), and a second light source (LDF) is opposite the first light source (LDN) (see fig. 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first light sources of Kanda as modified by Kobayashi and Matsumura facing the first surface similar to Hendricks in order to capture both reflected and transmitted light through the target to be measured providing alternative ways to gather information about the target for a more versatile design.
13.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda et al. (US 20100245556) as modified by Kobayashi et al. (US 20190125221) and Matsumura et al. (US 20080075330) as applied to claim 12 above, and further in view of Shigeta (US 20060204062).
Re claim 14: Kanda as modified by Kobayashi and Matsumura teaches the detection device comprises the plurality of the first light sources and the plurality of the second light sources (Kanda, 70a and 70b, Kobayashi, 113c’/113c and 113b’/113b), and the first light sources (Kanda, 70a, Kobayashi, 113c’/113c) face the first curved surface (Matsumura, see fig. 9, curved sensor 50/40, 30b light sources), are provided along the first curved surface (Matsumura, Matsumura, see fig. 9, curved sensor 50/40, 30b light sources), and are configured to emit the first light in directions different from one another (Matsumura, see fig. 9, curved sensor 50/40, 30b light sources, Kobayashi see fig. 2), but does not specifically teach wherein the second light sources are provided at outer edges of the first curved surface and are configured to emit the second light in directions different from those of the first light. Shigeta teaches second light source (LED-M) are provided at outer edge of a first surface and are configured to emit second light in directions different from those of first light (light from either LED-U or LED-L). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the plurality of second light sources on the outer edges of the curved surface of Kanda as modified by Kobayashi and Matsumura similar to the second light source in Shigeta in order to illuminate more of the surface of the target providing for more information on the target and higher quality measurements. 

Allowable Subject Matter
14.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 6, the prior art of record individually or in combination fails to teach the detection device according to claims 4 and 1 as claimed, more specifically in combination with further comprising a gate line drive circuit configured to sequentially supply drive signals to the gate lines provided in the first detection area in a first scan direction and sequentially supply the drive signals to the gate lines provided in the second detection area in a second scan direction opposite to the first scan direction.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878